Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered February 27, 1995, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), it was legally sufficient to establish the defendant’s guilt beyond a reasonable *588doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit (see, People v Carlstrol, 231 AD2d 646). O’Brien, J. P., Santucci, Joy and Altman, JJ., concur.